Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5-14  recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim. It is unclear is “the controller” is the same as “control circuitry” or different controller. Such “the controller” should be clearly defined. For purpose of examination, the examiner will interpret “the controller” as “control circuitry”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knoener et al (2016/0361773) in views of Stava (2005/0184039).

For claim 1, Knoener teaches a welding-type system (fig.1) (abstract, lines 1-2) comprising: power conversion circuitry (20 as shown in fig.1) configured to convert input power (18 as shown in fig.1) to welding-type power (par.33, lines 1-5); and control circuitry (22 as shown in fig.1) configured to control the power conversion circuitry (20 as shown in fig.1) to output the welding-type power in plurality of cycles (par.22, lines 1-4), wherein the controlling the power conversion circuitry (20 as shown in fig.1) comprises: monitoring one or more output power parameters (voltage and current as shown in fig.4) of the welding-type power during the plurality of cycles (par.22, lines 1-4 and par.34, lines 1-15); determining a short state (short state in figure 4) based on the one or more output power parameters (par.40, lines 1-8).

    PNG
    media_image1.png
    568
    983
    media_image1.png
    Greyscale
 	Knoener fails to teach a plurality of pulse cycles, each pulse cycle comprising a background portion, a ramp up portion, a peak portion, and a ramp down portion, controlling the power conversion circuitry in a voltage-controlled mode using a short state target voltage as a command voltage in response to the short state.
Stava teaches, similar welding-type system, a plurality of pulse cycles (par.24, the last 4 lines), each pulse cycle comprising a background portion (20 as shown in fig.1-2), a ramp up portion (32b as shown in fig.1-2), a peak portion (32c as shown in fig.1-2), and a ramp down portion (32d as shown in fig.1-2), controlling the power conversion circuitry (C as shown in fig.3) in a voltage-controlled mode using a short state target voltage as a command voltage in response to the short state (par.4, lines 8-12 and lines, 25-35 and par.8, lines 1-8).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the controller of Knoener with voltage-controlled mode as taught and suggested by Stava for purpose of allowing precise heat control of the weld puddle during the welding procedure and operation in the voltage range of the power supply (Stava, par.8, lines 7-8).

For claim 2, Knoener fails to teach wherein the control circuitry  is configured to change from a current-controlled mode to a voltage-controlled mode in response to the short state. 
Stava further teaches the control circuitry (C as shown in fig.3) is configured to change from a current-controlled mode to a voltage-controlled mode in response to the short state (par.4, lines 8-12 and lines, 25-35 and par.8, lines 1-8).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the controller of Knoener with voltage-controlled mode as taught and suggested by Stava for purpose of allowing precise heat control of the weld puddle during the welding procedure and operation in the voltage range of the power supply (Stava, par.8, lines 7-8). 	For claim 3, Knoener further teaches wherein the one or more output parameters comprises a voltage, a current, or a time value (fig.4) (par.9, lines 1-6), the controller (22 as shown in fig.1) configured to: monitor a change in output voltage during adjustment of the command voltage (par.33, lines 5-12); determine when the short state has cleared based on a rate of change in the output voltage (par.40, lines 3-8) (par.9, lines 4-10, par.44, lines 1-11 and par.45, lines 1-5 and par.47, lines 1-5) . 
Knoener fails to teach control the power conversion circuitry using a background voltage as the command voltage in response to clearance of the short state.
Stava teaches control the power conversion circuitry using a background voltage (20 as shown in fig.1-2) as the command voltage in response to clearance of the short state (par.4, lines 8-12 and lines, 25-35 and par.8, lines 1-8).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the controller of Knoener with voltage-controlled mode as taught and suggested by Stava for purpose of allowing precise heat control of the weld puddle during the welding procedure and operation in the voltage range of the power supply (Stava, par.8, lines 7-8). 	For claim 4, Knoener further teaches wherein the control circuitry (20 as shown in fig.1) is configured to control the power conversion circuitry (22 as shown in fig.1) in a current-controlled mode in response to clearance of the short state (par.34, lines 1-10.  	For claim 5, Knoener further teaches wherein the one or more output parameters comprises a voltage, a current, or a time value (fig.4) (par.9, lines 1-6), the controller (22 as shown in fig.1) configured to: control the power conversion circuitry (20 as shown in fig.1) to decrease the current at a first rate (dive state as shown in fig.4) following clearance of the short state until a trigger event occurs (current threshold ) (par.37, lines 6-10 and par.42, lines 1-14); and control the power conversion circuitry (20 as shown in fig.1) to decrease the current at a second rate (backporch state as shown in fig.4) in response to the occurrence of the trigger (par.42, lines 1-14).  	For claim 6, Knoener further teaches wherein the trigger corresponds to a threshold current value (fig.2), the controller (22 as shown in fig.1) configured to: monitor the current during the ramp down portion (par.37, lines 5-10 and par.38, lines 5-15); determine the trigger has occurred when the current reaches a threshold current value (par.37, lines 5-10 and par.38, lines 5-15 and par.48, lines 5-12); and control the power conversion circuitry (20 as shown in fig.1) to decrease the current at the second rate in response to reaching the threshold current value (par.37, lines 5-10 and par.38, lines 5-15 and par.48, lines 5-12).  	For claim 7, Knoener further teaches wherein the threshold current value corresponds to a back porch current value (par.48, lines 1-8), the controller (22 as shown in fig.1) configured to control the power conversion circuitry to transition to a back porch state when the current reaches the back porch current value (par.37, lines 5-10 and par.38, lines 5-15 and par.48, lines 5-12) (fig.4 where it show porch area).  	For claim 8, Knoener further teaches wherein the controller (22 as shown in fig.1) is configured to calculate the back porch current value as a predetermined percentage of the peak current (par.42, lines 5-15) (fig.4).  	For claim 9, Knoener further teaches wherein the predetermined percentage is 75% of the peak current (par.48. lines 1-10) (fig.4).  	For claim 10, Knoener further teaches wherein the controller is configured to control the power conversion circuitry to decrease the current at the second rate until a background current is reached (par.42, lines 5-15) (fig.4 where it shows that the current is decreased in stages until current reaches the background level current).  	For claim 11, Knoener further teaches wherein the trigger corresponds to a predetermined amount of time, the controller (22 as shown in fig.1) configured to control the power conversion circuitry (20 as shown in fig.1) to decrease the current at the second rate for the predetermined amount of time (par.34, lines 5-15 and par.42, lines 5-15).  	For claim 12, Knoener further teaches wherein the ramp down portion comprises a dive state and a post dive state (par.42, lines 1-10) (fig.4).  	For claim 13, Knoener further teaches wherein the first rate corresponds to the dive state (par.42, lines 1-14) (fig.4).  	For claim 14, Knoener further teaches wherein the second rate corresponds to the post dive state (par.42, lines 1-14) (fig.4).  	For claim 15, Knoener further teaches wherein the control circuitry (22 as shown in fig.1) is configured to control the power conversion circuitry (20 as shown in fig.1) in the voltage-controlled mode by controlling the power conversion circuitry (20 as shown in fig.1) based on comparing an output voltage of the power conversion circuitry to the command voltage (par.33, lines 5-10 and par.34, lines 1-15).  	For claim 17, Knoener teaches method for pulse welding (par.34, lines 12-14), the method comprising: controlling, via control circuitry (22 as shown in fig.1), power conversion circuitry (20 as shown in fig.1) to convert input power to output welding-type power in a plurality of cycles (par.22, lines 1-4 and par.34, lines 1-10), wherein the controlling the power conversion circuitry (20 as shown in fig.1) comprises: monitoring one or more output power parameters of the welding-type power during the plurality of cycles (par.34, lines 1-15); determining a short state based on the one or more output power parameters (par.40, lines 1-5) (fig.4). 

    PNG
    media_image2.png
    568
    983
    media_image2.png
    Greyscale
 	Knoener fails to teach a plurality of pulse cycles, each pulse cycle comprising a background portion, a ramp up portion, a peak portion, and a ramp down portion, changing from a current-controlled mode to a voltage-controlled mode in response to the short state; controlling the power conversion circuitry in a voltage-controlled mode using a short state target voltage as a command voltage in response to the short state.
Stava teaches, similar welding-type system, a plurality of pulse cycles (par.24, the last 4 lines), each pulse cycle comprising a background portion (20 as shown in fig.1-2), a ramp up portion (32b as shown in fig.1-2), a peak portion (32c as shown in fig.1-2), and a ramp down portion (32d as shown in fig.1-2), changing from a current-controlled mode to a voltage-controlled mode in response to the short state; controlling the power conversion circuitry in a voltage-controlled mode using a short state target voltage as a command voltage in response to the short state (par.4, lines 8-12 and lines, 25-35 and par.8, lines 1-8).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the controller of Knoener with voltage-controlled mode as taught and suggested by Stava for purpose of allowing precise heat control of the weld puddle during the welding procedure and operation in the voltage range of the power supply (Stava, par.8, lines 7-8).
 	
 	For claim 18, Knoener further teaches monitoring a change in the output voltage during adjustment of the command voltage (par.33, lines 5-15); determining when the short state has cleared based on a rate of change in the output voltage (par.40, lines 1-8).
 Knoener fails to teach controlling the power conversion circuitry using a background voltage as the command voltage in response to clearance of the short state.  	Stava teaches, similar welding-type system, controlling the power conversion circuitry using a background voltage as the command voltage in response to clearance of the short state (par.4, lines 8-12 and lines, 25-35 and par.8, lines 1-8).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the controller of Knoener with voltage-controlled mode as taught and suggested by Stava for purpose of allowing precise heat control of the weld puddle during the welding procedure and operation in the voltage range of the power supply (Stava, par.8, lines 7-8).
 	For claim 19, Knoener further teaches wherein the one or more output parameters comprises a voltage, a current, or a time value (par.9, lines 1-10), the method further comprising: controlling the power conversion circuitry (20 as shown in fig.1) to decrease the current at a first rate following clearance of the short state until a trigger occurs; and controlling the power conversion circuitry (20 as shown in fig.1)  to decrease the current at a second rate in response to the occurrence of the trigger (par.34, lines 1-15 and par.42, lines 1-14).  	For claim 20, Knoener further teaches wherein the trigger corresponds to a threshold current value (fig.2 and 3), the method further comprising: monitoring the current during the ramp down portion (par.41, lines 1-3); determining the trigger has occurred when the current reaches a threshold current value (par.37, lines 5-10 and par.38, lines 5-15 and par.48, lines 5-12); and controlling the power conversion circuitry to decrease the current at the second rate in response to reaching the threshold current value (par.37, lines 5-10 and par.38, lines 5-15 and par.48, lines 5-12).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knoener et al (2016/0361773) in views of Stava (2005/0184039) as applied to claims above, and further in view of Aker et al (2003/0102845).



Knoener, as modified by Stava, teaches all the limitation as previously set fort and Knoener further teaches  wherein the controller (22 as shown in fig.1) is configured to derive the change in the current from an inductor parameter based (par.45, lines 1-4).  
	Aker teaches, similar circuit controller, L = (V/di) dt , where L is the inductance parameter, V is a difference between the commanded output voltage and a representative output voltage value for one or more short circuit clearing events, dt is a representative control loop period, and di is a representative current change for the control loop period (par.206).
	It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the controller of Knoener with L = (V/di) dt as taught and suggest by Aker for purpose of handling the high frequency switch transient current requirements while minimizing filtering of the low frequency 360 cycle rectified three phase AC line in order to maximize power factor (Aker, par.165).
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761